DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 9, 2021 has been entered.

Please note that the examiner for this application has changed.Future correspondence should be directed to Teresa Knight, Art Unit 1632, whosecontact information can be found below. 
Withdrawn Rejections
The rejection of claim 16 under 35 U.S.C. 112, second paragraph as being indefinite is withdrawn in view of the claim amendments in the Response of Dec. 9, 2021.  
The rejection of claims 1-12 under 35 U.S.C. 103, as being obvious over Hanmou et al. and Shen is withdrawn in view of the claim amendments in the Response of Dec. 9, 2021.  
The rejection of claims 1-12 under 35 U.S.C. 103, as being obvious over Hanmou et al. and Shen is withdrawn in view of the claim amendments in the Response of Dec. 9, 2021.  

The rejection of claims 13-17 under 35 U.S.C. 103, as being obvious over Hanmou et al., Shen, Robinson et al., Nagaishi et al., and Hameedaldeen et al. is withdrawn in view of the claim amendments in the Response of Dec. 9, 2021.  
Claim Interpretation
Claims 1 and 16 recite the term “healthy subject”; however, the specification does not provide a definition for the term “healthy” and the art does not have a recognized single definition for this term.  The specification discusses administration of the claimed MSCs to improve symptoms in patients with nerve and neurodegenerative diseases, such as dementia and spinal cord injury, and to improve mental disorders (paras. [0037], [0058], [0062], [0114]), and distinguishes between subjects having a disease or not when discussing healthy (para. [0114]).  Consistent with this usage, the term “healthy” is interpreted as a subject which does not have impaired cognitive or motor function due to a disease which affects the brain or neurons.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Centeno et al. (U.S. Patent No. 9,095,562) in view of Honmou et al. (U.S. Patent No. 9,700,582).
The claims are directed to methods for extending the life a of a healthy subject by administering a CD24- bone marrow or blood derived mesenchymal stem cell (MSC) to the subject. 
Centeno et al. teach administration of autologous, bone-marrow derived mesenchymal stem cells to a patient in need thereof.  (Abstract)  “A patient in need thereof” is one in need of restorative/replacement therapy.  (col. 8, ll. 7-19).  Restorative/replacement therap y includes:  bony repair at the AVN site, vertebral disc regeneration, knee surface regeneration, restoration of cartilage in a joint, cardiac muscle regeneration, cutaneous wound healing, healing of fracture or bony non-unions, immune applications, such as treatment of graft vs. host issues, replacement of pancreatic islet cells, and osteoporosis treatment (col. 8, ll. 26-33; col. 11, ll. 12-22; col. 13, ll. 1-11).  
Centeno et al. also indicate that neural repair is a possible restorative/regenerative therapy (col. 13, ll. 1-11); however, Centeno et al. clearly teach a person “in need thereof” is not limited to one in need of a neural repair; as such, the person of ordinary skill in the art would extend the teachings of Centeno et al. to a person not having impaired cognitive or motor function due to a disease which affects the brain or neurons; as such the teachings of Centeno et al. include administration to “healthy subjects”.  
 	Centeno et al. does not teach administration of MSCs that are CD24-negative.
Honmou et al. teach isolation of human mesenchymal stem cells from bone marrow, that are free from CD24 expression.  (col. 5, ll. 1-3; ll. 33-45; Examples 1, 15, 17-19). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Centeno et al. to incorporate administering MSCs that are CD24-negative because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating a step of depleting or confirming that the MSCs are CDE24-negative (as taught by Honmou et al.) in the process taught by Centeno et al. would have led to predictable results with a reasonable expectation of success because both Centeno et al. and Honmou et al. are directed to isolation of therapeutic mesenchymal stem cells and Honmou et al. teach that cells that are free of CD24 maintain a more undifferentiated state, enabling them to have a higher growth rate and a higher survival rate when introduced into subjects.  (col. 11, ll. 43-45; col. 12, ll. 58-63).
With respect to the recitation that the method extends the life of a healthy subject, this method is considered to be met by administration of the claimed cells, as applicants have not indicated that more is required – either in the physical steps recited or by further defining “extending life” to require specific steps.
With respect to claim 2, Honmou et al. teach the CD24 negative MSCs are positive for CD73, CD105, and CD200 and negative for CD19, CD34, CD45 and CD74.  (Table 1).
With respect to claims 5 and 6, Honmou et al. teach the MSCs are cultured in a medium with autogenic (human) serum.  (Claims 1 & 2).
	With respect to claims 7 and 8, Honmou et al. teach the claimed administration method, including intravenous administration.    (col. 5, ll. 34-40).  
	With respect to claims 9-11, Honmou et al. teach MSCs are collected and cultured in the presence of less than 0.2 U/mL of heparin (col. 10, ll. 20-32).  
	With respect to claim 21, Centeno et al. teach administration of MSCs when the subject does not have a nerve disease. 
	Claims 12-17 and 20 recite functional outcomes – that administration improves motor function, cognitive function, increases expression of FoxO1 gene in brain tissue, increases expression of TGF-β1, or increases ALK5 or Smad3 in brain tissue.  These functional outcomes are considered inherent, as the active steps of the claims (administration of CD24-negative bone marrow or blood derived MSCs to a subject) are taught by the references and there is nothing in applicants’ disclosure that indicates that these functional results are necessarily limited to a specific step – e.g. intracranial administration of a specific amount of MSCs.  
	Response to Arguments
Applicant's arguments filed Dec. 9, 2021 have been fully considered but, to the extent that they apply to the current rejection they are not persuasive. 
Applicants assert that the no reference teaches administration of the MSCs to a healthy subject.  This is not found persuasive, as the Centeno et al. reference teaches administration of MSCs to subjects for repair/reconstruction of injury.  As indicated above, as applicants have not explicitly defined a “healthy subject”, in light of the specification a “healthy subject” is interpreted as one which does not have impaired cognitive or motor function due to a disease which affects the brain or neurons.  Applicants urging that “healthy” is interpreted as “physically strong and not likely to become ill or weak” is not acceptable, as such a definition lack definiteness – how exactly would one assess if someone is “not likely to become ill or weak”?  Neither medical doctors nor laypeople would agree on who is “not likely to become ill or weak” in an undefined time period.  As such, the claim interpretation put on record is being used.  
Applicants note that the specification, specifically Example 5, provides evidence that administration of MSCs improved survival rates, motor functions, and cognitive functions.  As noted above, the rejection of record teaches administration of the claimed cells, which would inherently produce these results.  It is also noted that applicants’ example only supports that administration has these effects when administered to an elderly population.
For at least these reasons, applicants’ arguments are not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632